 JOSEPH CORY WAREHOUSE627Joseph Cory Warehouse, Inc., Employer-PetitionerandFurniture,Flour,Grocery,Teamsters&Chauffeurs,LocalUnion No.138, New York, NewYork,affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Hel-pers of America'and Van Drivers,Packers &FurnitureHandlers,Warehousemen and Ap-pliance Home Delivery Union,Local814, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica.2 Case22-UC-22July 27, 1970DECISION AND ORDER CLARIFYING UNITBY MEMBERS FANNING,MCCULLOCH,AND JENKINSUpon a petition for clarification duly filed underSection 9(b) of the National Labor Relations Act,as amended, the Regional Director for Region 22caused an investigation to be made and thereafterissued his Decision and Order dismissing the Em-ployer's petition. Thereafter, the National LaborRelations Board granted the Employer's Requestfor Review and ordered that the case be remandedfor a hearing before a Hearing Officer of the Board.A hearing was held before Hearing OfficerRobert A. Goodman on April 28 and May 5 and13, 1970. Following the hearing and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theRegional Director for Region 22 issued anorder transferring the case to the Board for deci-sion. Thereafter, the Employer and Local 814 time-ly filed briefs, which have been considered.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connec-tion with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. The rulings are herebyaffirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthe meaningof the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.The Employer is engaged in the warehousingand delivery of furniture in the Metropolitan NewYork area. It currently operates warehouses in Jer-sey City and Elizabeth, New Jersey, with the latteronly being involved herein. Local 138 represents 40drivers and helpers and 60 inside warehouse em-ployees at the Elizabeth location and all the JerseyCity employees. Local 814 represents nine driversand helpers at Elizabeth, all of whom only deliverfurniture made by the Detroit Furniture Company,one of the Employer's major customers. Neitherlocal has received a Board certification, but theEmployer has had collective-bargaining agreementswith both for more than a decade.'The Employer's petition requests that the unit beclarified so that all the chauffeurs, helpers, insidemen, warehousemen, and extra help employed at itsElizabeth warehouse be represented solely by Local138. Local 138 supports the Employer's position,but Local 814 opposes, contending that it hashistorically represented the employees who servicethe Detroit Furniture account, that their best in-terestswould be served by such continuedrepresentation, and that Teamsters Joint Council16 has ruled that it should continue to represent thenine employees at issue herein. We grant the Em-ployer's request for the following reasons.In 1959, after several corporate mergers, the Em-ployer consolidated its operations in Brooklyn, NewYork. The same parties involved in the instantproceeding then submitted a dispute among themto the Teamsters Joint Council, which ruled thatLocal 138 would represent all inside employees(warehousemen) and Local 814 all outside em-ployees (drivers and helpers). The Employer alsoopened its Jersey City warehouse at that time andstaffed it with Local 138 members, as no deliverieswere then being made from Jersey City. However,when the Employer began to make deliveriesdirectly from the Jersey City warehouse, the driversand helpers became members of Local 138.In 1964, the Employer closed its Brooklyn opera-tion and all employees who relocated to Jersey Cityjoined Local 138; 10 Local 814 members remainedina Brooklyn garage to continue servicing theDetroit Furniture account. In 1967, the Elizabethwarehouse involved herein was opened and all em-ployees there became members of Local 138.Finally, inMarch 1969, the Employer lost theDetroit Furniture account, and the 10 Local 814members transferred to Elizabeth, apparently withthe understanding that they too would join Local138.For a number of reasons, particularly thelower Local 138 wage scale and the fear of losingseniority and pension benefits, the 10 Local 814members refused to join Local 138 despite as-Herein called Local 1382Hereincalled Local 814Whether a unit has been formallycertified bythe Board or exists solely184 NLRB No. 73by virtue of contract negotiations, it is subject to a motion for clarificationSeeBrotherhoodof LocomotiveFiremen,145 NLRB 1521427-835 0 - 74 - 41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDsurances by the Employer that their rights would beprotected.Several attempts to resolve the dispute amicablyamong the parties proved fruitless,and they agreedto submit it to Teamsters Joint Council 16. TheEmployer,believing that the Joint Council wouldrule in its favor,signed a new collective-bargainingcontract with Local 138 for the period ending June30, 1972.In July 1969 the Employer regained the DetroitFurniture account.The Joint Council on September11, 1969, ruled that Local 814'smembers wouldcontinue to service that account exclusively.The Joint Council ruling placed the Employer inadifficultposition.While all the Elizabethwarehouse employees work side by side and do theidentical type of work(loading furniture ontotrucks and delivering it to customers of the variousmanufacturers whom the Employer services), theEmployer cannot integrate its operations becausethe Local 814 drivers and helpers will only handleDetroit Furniture Company goods.This has meantthat on a few occasions a fully loaded Local 138manned truck containing non-Detroit furniture hasmade a delivery only to be followed by a Local 814manned truck containing separate Detroit furniturefor the same customer.In such circumstances, theEmployer contends,itcannot operate efficientlyunless it can place all the furniture,regardless ofmanufacturer,on one truck. Local 814 apparentlywill not permit this and has threatened to strike ifthe Employer integrates the Elizabeth operations.InHumble Oil & Refining Company,153 NLRB1361, the Board dealt with a situation not unlikethat present in the instant proceeding.There Rum-ble'sNew York State employees,including itstruckdrivers and mechanics,were represented byone union.When Humble purchased the assets of afuel oil company whose truckdrivers and mechanicswere represented by a different union,it integratedthetwocompany'soperationssothatthetruckdrivers and mechanics of the purchased firmworked alongside Humble'semployees.The in-tegrated operation's employees worked from thesame locations,serviced the same accounts, had thesame supervision,were subject to the same laborrelations policies,and had the same interests inwages and working conditions.We held that thepurchased company's employees who were mergedinto Humble's operations could not be considered aseparate appropriate unit, and we included them inthe larger unit of Humble'sNew York employees.Here, the record clearly indicates that the Local814 members do the same work as the Local 138members(who comprise the vast bulk of theElizabeth work force),work out of the same loca-tion,oftendeliverfurnituremanufactured byDetroit Furniture Company to customers on thesame day that Local 138 members deliver other ac-counts furniture to the same customers,are paidfrom the same office and,but for their currentlydifferent working hours,would have the same su-pervision.As noted above, only the threat of astrike by Local 814 has prevented the Employerfrom intergrating its operations in the same fashionas did Humble.In short,except for the fact that Local 814 mem-bers have historically handled Detroit Furnituregoods, there is no rational basis for maintainingsuch a separate unit. Accordingly,we find that aseparate unit of Local 814 members to service onlythe Detroit Furniture account cannot now be con-sidered appropriate,and we will clarify the unit sothatallchauffeurs,helpers,insidemen,warehousemen,and extra help employed at theEmployer's Elisabeth,New Jersey,warehouse, shallbe represented solely by Local 138.ORDERIt is hereby ordered that the unit of chauffeurs,helpers, insidemen, warehousemen,and extra helpemployedatJosephCoryWarehouse,Inc.'sElizabeth,New Jersey,warehousecurrentlyrepresented by Furniture,Flour,Grocery, Team-sters&Chauffeurs,Local Union No. 138, NewYork,New York,affiliatedwith InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, beclarified to include those chauffeurs and helpersrepresentedby VanDrivers, Packers&FurnitureHandlers,Warehousemen and Appliance HomeDelivery Union,Local 814,International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America, who presently only deliverfurniture made by Detroit Furniture Company.